                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ELIZABETH BRIDGES BAND                                                              PLAINTIFF

v.                                       3:19CV00146-BRW

ANDREW M. SAUL,
Commissioner of Social Security                                                   DEFENDANT

                                            ORDER

       I have received Proposed Findings and Recommendations (ARD@) submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review of

the RD, as well as a de novo review of the record, I approve and adopt RD in all respects.

Accordingly, the Commissioner=s decision is affirmed, and this case is DISMISSED with

prejudice.

       IT IS SO ORDERED this 12th day of November, 2019.


                                                 Billy Roy Wilson ________________
                                                 UNITED STATES DISTRICT JUDGE
